Title: To James Madison from Timothy Pickering, 7 April 1801
From: Pickering, Timothy
To: Madison, James


Sir,
Middletown, in Connecticut, April 7. 1801.
When in Philadelphia, last winter, Mr. James Yard of that city, reminded me of an assurance given to Edward Stevens Esqr. Consul General for St. Domingo, that he should be indemnified for becoming bail for Mr. Bunel, the Agent of General Toussaint.
The facts were these. After General Toussaint took upon himself the administration of the Government of St. Domingo, being desirous of renewing its commercial intercourse with the United States, he sent Mr. Bunel to Philadelphia as his agent for accomplishing that object. In the session of Congress, at that time, an act passed, authorizing the President to open a commercial intercourse with any of the French possessions with which, in his opinion, it could be done with safety and advantage. An arrangement was then made for renewing our commerce with St. Domingo. Dr. Stevens was appointed Consul General, for superintending the commercial interests of our citizens in that Island. Preparations were made for his departure, to be accompanied by Mr. Bunel: But just as they were ready to embark, Mr. Bunel was arrested, on a claim against him for about six thousand dollars. Application was made immediately to Mr. Wolcott, secretary of the Treasury, and myself. Mr. Bunel represented the claim to be unfounded and vexatious. We thought it very important that his return, to report to Genl. Toussaint the circumstances and issue of his mission, should not be prevented, or delayed: and therefore recommended to Dr. Stevens to become his bail; giving him an assurance, That if, eventually, he should thereby sustain any injury, he should be indemnified by the United States. Early in February I wrote to Mr. Wolcott on the subject; but my letter did not reach him until he had left the city of Washington. I have called upon him at this place; and find he perfectly recollects, with me, the facts here stated. And in justice to Dr. Stevens, we have thought it to be our duty to leave this memorial of them. The cause for which Mr. Bunel was arrested is understood to be yet pending; and it may happen that no demand on the United States may be made for an indemnity: but it seemed right to make this statement, of which Dr. Stevens might avail himself, in case he should sustain any loss by his becoming bail, as beforementioned. I am, sir very respectfully, your obt. servt.
Timothy Pickering
Having perused the foregoing Statement I concur perfectly therewith.

Oliv. Wolcott.
 

   
   FC (MHi). Docketed by Pickering, who noted: “on the engagement to indemnify Doctor Edwd. Stevens. N.B. Gave the original to James Yard, for his brother-in-law Dr. Stevens.” Endorsement in Wolcott’s hand.


